PER CURIAM.
This cause is per curiam reversed. Section 893.135(4), Florida Statutes (1987), mandates that there can be no reduction of a sentence unless the state attorney moves for it before the sentencing court. Mack v. State, 504 So.2d 1252 (Fla. 1st DCA 1986). No such motion was filed in this case and the trial judge was without authority, under Mack, to reduce the sentence. We, therefore, reverse and remand for further proceedings.
REVERSED AND REMANDED.
HERSEY, C.J., and GLICKSTEIN, J„ concur.
LETTS, J., dissents with opinion.